UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6382


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAMIAN ANTONIO MURPHY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:06-cr-00062-jpj-1; 1:10-cv-80236-jpj-mfu)


Submitted:   September 15, 2011            Decided:   October 12, 2011


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Damian Antonio Murphy, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damian       Antonio       Murphy     seeks     to    appeal       the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion and denying reconsideration.                            The orders are

not    appealable        unless    a     circuit    justice        or    judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of     appealability         will     not        issue    absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief on the merits, a prisoner satisfies this standard by

demonstrating       that      reasonable          jurists    would        find       that   the

district    court’s         assessment      of    the     constitutional          claims      is

debatable    or     wrong.         Slack    v.     McDaniel,       529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at    484-85.       We      have   independently          reviewed       the     record     and

conclude    that       Murphy      has     not     made     the    requisite          showing.

Accordingly,      we      deny     Murphy’s       motion     for    a     certificate         of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3